Citation Nr: 0609531	
Decision Date: 03/31/06    Archive Date: 04/07/06	

DOCKET NO.  02-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis, or as secondary to service-connected anxiety 
disorder, to include post-traumatic stress disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for 
anxiety disorder, including post-traumatic stress disorder, 
prior to April 22, 2002. 

3.  Entitlement to a current evaluation in excess of 70 
percent for anxiety disorder, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in July 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

The Board notes that, in a rating decision of December 2005, 
the RO granted service connection for ulcerative colitis with 
gastroesophageal reflux symptoms, as well as entitlement to a 
total disability rating based upon individual 
unemployability.  Accordingly, those issues are no longer 
before the Board.  That same rating decision granted a 70 
percent evaluation for anxiety disorder with post-traumatic 
stress disorder, effective from April 22, 2002.  The case is 
now once more before the Board for appellate review.  

The Board observes that, under the provisions of 38 U.S.C. 
§ 7107 and 38 C.F.R. § 20.900(c), appeals must be considered 
in docket number order, but may be advanced if good or 
sufficient cause is shown.  Good or sufficient cause having 
been shown in this case, the veteran's appeal has been 
advanced on the Board's docket.  




FINDINGS OF FACT

1.  Essential hypertension is not shown to have been present 
in service, or for many years thereafter, nor is it in any 
way causally related to a service-connected disability or 
disabilities.  

2.  Prior to April 22, 2002, the veteran's service-connected 
psychiatric disorder was productive of sleep impairment and 
tearfulness at discussing war experiences.  

3.  The veteran's service-connected psychiatric disability is 
not currently productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Essential hypertension is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2005).  

3.  The criteria for an evaluation of 30 percent, but no 
more, for service-connected anxiety disorder, including post-
traumatic stress disorder, prior to April 22, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9400 (2005).  

4.  The criteria for a current evaluation in excess of 70 
percent for anxiety disorder with post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2000)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  
veteran's status, existence of a disability, connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. 121.  

In this case, in correspondence of February 2001, May 2002, 
and October 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection and an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
pertaining to his claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision(s), as well as an April 2002 
Statement of the Case, and March 2003, May 2003, March 2004 
and December 2005 Supplemental Statements of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes various VA 
and private medical records, and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection and 
increased ratings, any question as to an appropriate 
evaluation or effective dates to be assigned is rendered 
moot.  Any error in the sequence of events or contents of the 
notice is not shown to have had any effect on the case, or to 
have caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; Mayfield, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Factual Background

Service medical records are for the most part unavailable, in 
that the veteran's claims folder has been reconstructed.  
Service connection for an anxiety disorder had already been 
in effect at the time the veteran filed his claim for an 
increased rating in October 2000.

Received in March 2001 were private medical records covering 
the period from January 1997 to November 2000, showing 
treatment during that time for various psychiatric problems 
and hypertension.  In an entry of October 1999, the veteran 
complained that he had not been able to sleep.  Reportedly, 
the veteran awakened in the middle of the night and could not 
get back to sleep.  The clinical assessment was depression 
"discussed."  However, the veteran denied any problems with 
depression. 

In correspondence of January 2001, a private physician's 
assistant wrote that, in her opinion, the veteran suffered 
from post-traumatic stress disorder.  Reportedly, as a result 
of this disability, the veteran became easily tearful.  Also 
noted were problems with the veteran's sleep pattern and 
interpersonal skills.  

VA outpatient treatment records dated in April and May 2001 
show treatment during that time for hypertension and 
"nerves."  In an entry of April 2001, the veteran complained 
that his stomach often felt as if it were "knotting up."  The 
pertinent diagnoses noted were hypertension under good 
control and "probable" post-traumatic stress disorder.  

In an entry of May 2001, the veteran stated that his blood 
pressure had been well controlled.  Also noted was that 
prescribed medication had allowed the veteran to sleep well 
at night, though at the cost of slight fatigue during the 
day.  On physical examination, the veteran's blood pressure 
was 141/77.  The pertinent diagnoses noted were hypertension, 
and possible post-traumatic stress disorder.  

At the time of a VA medical examination for an unrelated 
medical problem in September 2001, it was noted that the 
veteran's blood pressure was 156/85.  

On VA psychiatric examination in September 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, in May 2001, he had been 
seen at a VA medical center, where he had been told that he 
had post-traumatic stress disorder resulting from his combat 
experiences.  At that time, the veteran had been prescribed 
medication, though he had been unable to remain on that 
medication due to problems with headaches and a dry mouth.  
Currently, the veteran had discontinued all psychotropic 
medication. 

When questioned, the veteran stated that he had been married 
for 58 years.  Also noted was that the veteran had been 
employed with the local DuPont plant up until his recent 
retirement.  

When further questioned, the veteran reported certain sleep 
problems, commenting that, although he fell asleep without 
difficulty, he often would awake during the night.  Also 
noted were problems with bad dreams and nightmares in the 
past.  According to the veteran, he used to have these dreams 
quite often, though they now focused only on pleasant dreams 
of flying.  The veteran described past flashbacks, but stated 
that he was no longer bothered by them.  However, he did 
experience occasional crying episodes when remembering his 
past experiences.  The veteran denied feelings of depression, 
and reported that his general mood was pleasant.  According 
to the veteran, his relationships with other people were 
positive.  Reportedly, the veteran experienced no problems 
with his temper or irritability.  

On mental status examination, the veteran was very well 
dressed and neatly groomed.  Memory and concentration 
appeared excellent for his age, and his thought processes 
were logical and coherent.  Noted at the time of evaluation 
was that the veteran was an excellent historian of his own 
life story.  Based on the quality of the interview, it was 
felt that a formal mental status examination was not 
necessary.  The pertinent diagnoses noted were post-traumatic 
stress disorder, in remission.  According to the examiner, 
while the veteran appeared not to meet the criteria for that 
diagnosis currently, he did appear to have met those criteria 
upon his return from combat.  An additional diagnosis noted 
was generalized anxiety disorder, felt to have developed 
secondary to repeated orthopedic procedures and chronic pain.  
The Global Assessment of Functioning Score noted at the time 
of psychiatric evaluation was 70.  

In correspondence of December 2001, one of the veteran's 
former service colleagues wrote that, since the time of his 
"first acquaintance" with the veteran, he had known him to 
suffer from hypertension and anxiety.  

In correspondence of December 2001, a private nurse 
practitioner wrote that the veteran's post-traumatic stress 
disorder had been "quite significant" over the past six 
months, causing "tears and problems with anger."  Typically, 
when discussing various traumatic episodes of World War II, 
the veteran became "quite tearful, crying, and frustrated."  

Received in February 2002 were private medical records 
covering the period from August 1953 to February 1984, 
showing treatment during that time for hypertension, and for 
other unrelated medical problems.  In an entry of October 
1955, the veteran's blood pressure in the sitting position 
was 140/90.

In an entry of February 1959, the veteran's blood pressure in 
the sitting position was 146/100.  The pertinent diagnosis 
noted was "rising blood pressure."  

In an entry of January 1975, the veteran's blood pressure in 
the sitting position was 140/102.  The pertinent diagnosis 
noted was mild hypertension.  

In an entry of November 1982, it was noted that the veteran's 
physician had informed him that his blood pressure was 
190/120.  Currently, the veteran's blood pressure was 150/90.  
Noted at the time was that the veteran had forgotten to take 
his blood pressure medication.  

In a rating decision of April 2002, the RO granted a 10 
percent evaluation for the veteran's service-connected 
anxiety disorder, effective from October 18, 2000, the date 
of receipt of claim.  

During the course of a VA outpatient psychiatric evaluation 
on April 22, 2002, the veteran indicated that he always had 
thoughts of World War II in the back of his mind, though he 
tried to keep busy in order to keep himself from thinking 
about what had happened.  Reportedly, in 1999, the veteran 
had joined a local chapter of the Purple Heart, which had 
triggered his symptoms of post-traumatic stress disorder.  
Currently, the veteran was experiencing recurring thoughts 
and dreams which made it difficult for him to stay asleep.  
According to the veteran, upon hearing various war stories at 
certain Purple Heart activities, he became "internally upset 
and irritable."  When questioned, the veteran reported that 
he had always had symptoms of post-traumatic stress disorder, 
though he kept himself so busy that he did not have time to 
think about them.  

When further questioned, the veteran stated that, one year 
earlier, he had been placed on medication.  However, he had 
been forced to discontinue this medication due to "bad side 
effects."  Reportedly, the veteran experienced a 
foreshortened sense of the future, as well as an exaggerated 
startle response to any loud noise.  Another trigger of the 
veteran's post-traumatic stress disorder symptoms was the 
loss of his sight in 2000 due to degenerative eye disease.  
Currently, the veteran was grieving the loss of his sight, 
and the resulting inability to come and go without assistance 
from friends.  According to the veteran, his wife was unable 
to help him due to her own problems with degenerative 
arthritis.  As a result, the veteran found it necessary to 
rely on his local chapter of the Purple Heart.  

On mental status examination, the veteran was very 
cooperative.  His memory was intact, and his primary affect 
sad, as exemplified by him becoming tearful when discussing 
various trauma-related material.  The veteran's speech was 
normal, and his thought processes were coherent and 
organized.  At the time of examination, there was no evidence 
of any auditory or visual hallucinations.  According to the 
examiner, the veteran appeared genuine when discussing his 
post-traumatic stress disorder symptoms, feelings, and 
thoughts.  Noted at the time of examination was that the 
veteran did meet the criteria for post-traumatic stress 
disorder.  Accordingly, it was recommended that the veteran 
be referred for the next available appointment for the 
consideration of treatment with medication.  The pertinent 
diagnosis noted was post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of 50.

In correspondence of late August 2002, a VA staff 
psychiatrist wrote that, notwithstanding his various 
disabilities, the veteran had found a way to become 
employable for 30-plus years.  According to the VA 
psychiatrist, the veteran's employment was his way of keeping 
occupied and distracting himself from his symptoms of post-
traumatic stress disorder.  In the opinion of that 
psychiatrist, the veteran suffered from "prolonged and 
severe" post-traumatic stress disorder.  Noted at the time of 
evaluation was that there was "no question" that the 
veteran's condition covered the full range of symptoms which 
defined post-traumatic stress disorder to a severe degree.  
Reportedly, these symptoms had worsened over time, combining, 
in the recent past, with the veteran's loss of the ability to 
read (due to vision loss), thereby causing great distress.  
Significantly, the veteran's reading and doing other things 
which "kept him busy" constituted his main "defense" against 
decompensation.  In the opinion of the VA psychiatrist, the 
veteran's entire post military life had been driven by his 
avoidance of "giving in" to post-traumatic stress disorder 
symptoms.  This allowed the veteran to succeed in employment, 
thereby "hiding" the symptoms.  Nonetheless, the veteran's 
symptomatology had affected all areas of his life, in 
particular, his relationships with his wife, other family 
members, and friends.  

In essence, the veteran's post-traumatic stress disorder 
rendered him totally unable to care for himself and his wife, 
either physically or financially.  According to the VA 
psychiatrist, the veteran was grossly impaired across all 
areas of function due to his psychiatric symptomatology.  

In a rating decision of March 2003, the RO granted an 
increased (30 percent) evaluation for anxiety disorder (to 
include post-traumatic stress disorder), effective from April 
22, 2002.  

VA outpatient treatment records covering the period from 
April 2003 to February 2004 show treatment during that time 
for various psychiatric problems.  In an entry of April 2003, 
it was noted that the veteran was suffering from "serious 
post-traumatic stress disorder."

In an entry of August 2003, it was noted that the veteran was 
being seen for problems with a recurrent major depressive 
disorder, as well as severe post-traumatic stress disorder, 
and a generalized anxiety disorder.  Reportedly, the veteran 
was being seen for a scheduled appointment following the 
death of his wife the previous June.  When questioned, the 
veteran stated that he had lost 15 pounds since his wife's 
death.  According to the veteran, he had no appetite, and 
rarely made meals for himself.  

On mental status examination, the veteran was alert and 
cooperative.  His speech was hesitant, though characterized 
by normal volume and tone.  The veteran's mood was depressed, 
with a dysphoric tearful affect.  The pertinent diagnosis 
noted was severe recurrent major depressive disorder; chronic 
severe post-traumatic stress disorder; and generalized 
anxiety disorder. 

At the time of a VA psychiatric examination in January 2004, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  According to the examiner, the 
veteran's affect was appropriate, and his mood for the most 
part calm.  At the time of examination, the veteran evidenced 
sadness approaching a depressional level, in particular when 
speaking of his wartime experiences.  The veteran's thought 
content was organized, and he was well oriented to person, 
place, time, and situation.  Memory checks indicated that, in 
the main, the veteran's memory was intact, with few short-
term or long-term deficits.  The veteran denied delusions, 
hallucinations, suicidal ideation, and homicidal ideation, 
and both his judgment and insight were considered to be good.  
Throughout the examination, the veteran maintained positive 
eye contact.  The pertinent diagnosis noted was severe long-
term post-traumatic stress disorder, with a Global Assessment 
of Functioning Score of 24.  Reportedly, the veteran's 
primary stress arose from his lack of vision, resulting in 
his rumination on the recent death of his wife and his 
inservice combat experiences.  According to the examiner, the 
veteran was essentially isolated.  In the opinion of the 
examiner, the veteran's condition had deteriorated, though 
not to the 100 percent level.  At the time of examination, 
the veteran did not overtly display depression or cognitive 
difficulties.  Under the circumstances, the examiner was 
somewhat hesitant to label the veteran's post-traumatic 
stress disorder, in and of itself, as 100 percent disabling.  

Received in June 2004 were a number of articles purporting to 
show the relationship between post-traumatic stress disorder 
and certain other health problems.  Noted in one of those 
articles was that post-traumatic stress disorder had a direct 
biological effect on health.  Reportedly, such health effects 
could include "vulnerability to hypertension." 

A VA outpatient treatment record dated in July 2004 was 
significant for a diagnosis of recurrent major depressive 
disorder, in remission; chronic severe post-traumatic stress 
disorder; and generalized anxiety disorder.  Reportedly, the 
veteran's current Global Assessment of Functioning Score was 
58.  

On VA psychiatric examination in February 2005, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  On mental status examination, the veteran was well 
kept and appropriate.  Additionally noted was that the 
veteran's behavior was cooperative, and that he displayed 
good eye contact.  The veteran's speech was of a normal rate, 
volume, and prosody, and his mood was positive, almost 
euthymic.  Noted at the time of examination was that the 
veteran's affect was congruent with mood and topic.  His 
perceptions were without abnormality, and his thought 
processes indicated an intact sensorium with goal-directed, 
coherent, and linear cognitions.  The veteran's thought 
content showed no evidence of suicidal, homicidal, or 
delusional issues.  His orientation was positive as to place, 
time, situation, and purpose, and his concentration was 
strong.  Noted at the time of evaluation was that the 
veteran's memory proved to be quite intact for an individual 
of his age.  Judgment and insight were also without 
impairment as near as could be determined.  

In the opinion of the examiner, the veteran's anxiety and 
depression negatively affected his ability to adapt and 
function in a work environment.  The pertinent diagnoses 
noted were chronic moderate generalized anxiety disorder, 
characterized by excessive anxiety and worry with an 
apprehensive expectation; and post-traumatic stress disorder.  
The Global Assessment of Functioning Score at the time of 
examination was 27, essentially the same as a previous score 
obtained a year earlier. 

At the time of a VA medical examination in February 2005, the 
veteran gave a history of hypertension "since the mid to late 
1950's."  Reportedly, the veteran had been on medication, 
with good control of his blood pressure.  On physical 
examination, the veteran's blood pressure was 128/84, 126/82, 
and 130/84.  The pertinent diagnosis noted was hypertension 
by history, with very good medical control.  Regarding the 
etiology of the veteran's hypertension, the examiner offered 
his opinion that "no one" knew the etiology of hypertension.  
However, most hypertension was considered essential in 
nature.  In the opinion of the examiner, hypertension was not 
known to be caused by stress.  While chronic stress might 
make it more difficult to control hypertension, the veteran's 
hypertension had, in fact, been well controlled throughout 
the years.  Accordingly, in the opinion of the examiner, the 
veteran's post-traumatic stress disorder had not been an 
etiologic factor in his hypertension.  

Analysis


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In the present case, the majority of the veteran's service 
medical records are unavailable, in that the veteran's claims 
folder has been reconstructed.  In any case, there is no 
indication that, at any time during service, the veteran 
suffered from chronic essential hypertension.  In point of 
fact, the earliest clinical indication of the presence of 
hypertension is revealed by private medical records dated in 
the 1950's, almost 10 years following the veteran's discharge 
from service.  Significantly, during the course of the 
aforementioned VA medical examination in February 2005, the 
veteran himself admitted that he had suffered from 
hypertension only "since the mid to late 1950's."  

The veteran alternatively argues that his current 
hypertension, if not directly incurred in service, is at a 
minimum proximately due to or the result of his service-
connected psychiatric disorder.  However, that argument is 
unsubstantiated by the evidence of record.  While in a 
medical article submitted in June 2004, it was noted that 
post-traumatic stress disorder's health effects "might 
include a vulnerability to hypertension," following a VA 
medical examination in February 2005, the examiner was of the 
opinion that most hypertension was essential in nature, and 
"not known" to be caused by stress.  The examiner also stated 
that while stress could make it difficult to control 
hypertension, such was not the case with the veteran as his 
hypertension was well controlled.  Further noted was that, in 
the opinion of the examiner, the veteran's post-traumatic 
stress disorder was not an etiologic factor in the 
development of his hypertension.  Significantly, prior to 
providing the opinions, the examiner reviewed the veteran's 
entire claims folder.  

Based on such evidence, the Board is unable to reasonably 
associate the veteran's essential hypertension with any 
incident or incidents of his period of active military 
service.  Nor has it been demonstrated that essential 
hypertension is in any way proximately due to, the result of, 
or aggravated by the veteran's service-connected psychiatric 
disability.  Accordingly, service connection for hypertension 
must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Increased Rating

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Pursuant to applicable law and regulation, a 10 percent 
evaluation for a service-connected psychiatric disability 
contemplates the presence of occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during period of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent 
evaluation, on the other hand, contemplates the presence of 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

With regard to the issue of an evaluation in excess of 10 
percent for the veteran's service-connected anxiety disorder 
with post-traumatic stress disorder prior to April 22, 2002, 
the Board notes that during the course of private outpatient 
treatment in October 1999, the veteran denied any problems 
with depression.  In May 2001 the veteran noted that Zoloft 
helped him sleep better.  As of the time of a VA psychiatric 
examination in September 2001 (which examination involved a 
full review of the veteran's claims folder), the veteran 
stated that he was currently taking no psychotropic 
medication, due to side effects.  When questioned regarding 
sleep problems, the veteran stated that he was able to fall 
asleep, but awakened at times during the night.  The veteran 
denied problems with flashbacks, and similarly denied any 
feelings of depression.  He did report crying spells on 
occasion when discussing his service memories.  According to 
the veteran, his general mood was "pleasant."  The veteran 
denied any problems with his temper or with irritability, 
describing only positive relationships with other people.  On 
mental status examination, the veteran's memory and 
concentration were described as excellent.  His thought 
processes were logical and coherent, and he was an excellent 
historian of his own life story.  In fact, according to the 
examiner, given the quality of the psychiatric interview, a 
formal mental status examination was not necessary.  The 
pertinent diagnosis noted was of post-traumatic stress 
disorder in remission; and generalized anxiety disorder, with 
a Global Assessment of Functioning score of 70, indicating 
some mild symptomatology.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV).  The December 2001 letter 
from the veteran's private primary care office noted his 
tearfulness and anger when discussing his military history.  

Upon consideration of all of the evidence of record, and 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran's psychiatric symptoms more nearly 
approximate the criteria for a 30 percent evaluation for the 
period prior to April 22, 2002, based on his complaints of a 
sleep disorder and occasional tearfulness.

The evidence does not, however, establish that the veteran 
meets any of the criteria for an evaluation in excess of 30 
percent prior to April 22, 2002.  The medical evidence dating 
prior to April 2002 noted the veteran had friends, had been 
married for 58 years, was pleasant and sociable, and had an 
excellent memory.  No thought process or judgement problems 
were noted. 

Thus, an evaluation of 30 percent but no higher is warranted 
prior to April 22, 2002. 

Turning to the issue of a current evaluation in excess of 70 
percent for the veteran's service-connected psychiatric 
disability, the Board notes that a 70 percent evaluation for 
service-connected psychiatric disability requires 
demonstrated evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spacial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish or maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2005).

In order to warrant an increased 100 percent schedular 
evaluation, there must be demonstrated evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; and memory loss for names 
of close relatives, one's own occupation, or one's own name.  
Id.  

The Board observes that, during the course of a VA 
psychiatric consultation on April 22, 2002, the veteran 
stated that he always had thoughts of World War II in the 
back of his mind, though he had tried to keep busy in order 
to keep himself from thinking about what had happened.  
Reportedly, the veteran's recent joining of a local Purple 
Heart chapter had resulted in a "triggering" of his post-
traumatic stress disorder symptoms.  While on mental status 
examination, the veteran's memory was intact, his primary 
affect was sad, and he became tearful when discussing various 
trauma-related material.  Significantly, in the opinion of 
the examiner, the veteran appeared genuine when discussing 
his post-traumatic stress disorder symptoms, feelings, and 
thoughts.  

The Board notes that, in correspondence of August 2002, a VA 
staff psychiatrist was of the opinion that the veteran 
suffered from "prolonged and severe" post-traumatic stress 
disorder.  In essence, the veteran's post-traumatic stress 
disorder rendered him unable to care for himself and his 
wife, either physically or financially.  However, during the 
course of a subsequent VA psychiatric examination in January 
2004, the veteran was alert and well oriented, with an intact 
memory characterized by only a few short-term or long-term 
deficits.  Nonetheless, during the course of that evaluation, 
the veteran displayed significant psychiatric symptomatology.  
In the opinion of the examiner, the veteran suffered from 
"severe, long-term post-traumatic stress disorder."  
Significantly, following that examination, the veteran was 
assigned a Global Assessment of Functioning Score of 24.  

Based on the aforementioned, the Board is of the opinion that 
the 70 percent evaluation currently in effect for the 
veteran's service-connected anxiety disorder with post-
traumatic stress disorder is appropriate, and that an 
increased rating is not warranted.  While the veteran's 
psychiatric symptomatology is certainly severe, there is no 
indication that, due solely to service-connected anxiety 
disorder with post-traumatic stress disorder, the veteran 
suffers from "total" occupational and social impairment.  
Significantly, there currently exists no evidence that the 
veteran suffers from gross impairment in his thought 
processes or communication, or either persistent delusions or 
hallucinations.  Nor is there evidence of grossly 
inappropriate behavior, or an intermittent inability to 
perform the activities of daily living, including the 
maintenance of minimal personal hygiene.  Certainly, the 
veteran is not disoriented to either time or place.  Nor is 
there any evidence of significant memory loss.  In point of 
fact, while at the time of the aforementioned VA psychiatric 
examination in February 2004, the veteran received a Global 
Assessment of Functioning Score of 24, the examiner remained 
"unconvinced" that the veteran's (psychiatric) condition was 
at the "100 percent level."  This was particularly the case 
given the veteran's superb coping skills, and his lack of any 
overt display of depression or cognitive difficulties.  Under 
the circumstances, an evaluation in excess of 70 percent is 
not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for hypertension, on a direct basis, or as 
secondary to a service-connected disability, is denied. 

An evaluation of 30 percent, but no higher, for anxiety 
disorder, to include post-traumatic stress disorder, prior to 
April 22, 2002, is granted, subject to the regulations 
applicable to the payment of monetary benefits.

A current evaluation in excess of 70 percent for anxiety 
disorder, to include post-traumatic stress disorder, is 
denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


